Matter of Ferrari (2020 NY Slip Op 05412)





Matter of Ferrari


2020 NY Slip Op 05412


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


[*1]MATTER OF JACKIE FERRARI, AN ATTORNEY.

GRIEVANCE COMMITTEE OF THE SEVENTH JUDICIAL DISTRICT, PETITIONER.  suspension entered pursuant to Judiciary Law § 90 (4) (f). (Filed Aug. 3, 2020.)